Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Honorof, J.), rendered April 24, 2008, convicting him of assault in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence, including restitution in the sum of $17,274.40.
Ordered that the judgment is modified, on the law, by vacating the provision of the sentence directing the defendant to pay restitution in the sum of $17,274.40; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Nassau County, for a hearing and new determination concerning the proper amount of restitution and the manner of payment thereof.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to disprove the defendant’s justification defense and to establish his guilt of assault in the first and second degrees beyond a reasonable doubt (see Penal Law § 35.15; People v Hall, 65 AD3d 1377 [2009]; People v Pickens, 60 AD3d 699, 701 [2009]; People v Chung, 39 AD3d 558 [2007]; People v Wimberly, 19 AD3d 518, 519 [2005]; People v Briggs, 285 AD2d 514 [2001]).
Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 *816[5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The trial court properly denied the defendant’s request to charge assault in the third degree (see Penal Law § 120.00 [1]) as a lesser-included offense of assault in the second degree (see Penal Law § 120.05 [4]). Viewing the evidence in the light most favorable to the defendant, there is no reasonable view of the evidence that would support a finding that he assaulted the victims but did not use a deadly weapon or dangerous instrument (see People v Hercules, 47 AD3d 835 [2008]; People v Vaughn, 36 AD3d 434, 436 [2007], cert denied 552 US 1284 [2008]; People v Smith, 235 AD2d 558 [1997]; CPL 300.50 [1]), or that the injury the defendant caused was anything less than a serious physical injury (see People v Figueroa, 57 AD3d 1003, 1003-1004 [2008]; People v Eagleston, 194 AD2d 623 [1993]).
Furthermore, the trial court properly denied the defendant’s request for a jury charge on the justifiable use of “physical force” (Penal Law § 35.25). Viewed in the light most favorable to the defendant, no reasonable view of the evidence supported a finding that the force he used was anything less than deadly physical force (see People v Magliato, 68 NY2d 24, 29 [1986]; People v Figueroa, 57 AD3d at 1004; People v Beckford, 49 AD3d 547, 548 [2008]; People v Hyc, 240 AD2d 431, 432 [1997]; Penal Law § 10.00 [11]; § 35.15 [1]).
The defendant’s contention that the trial court improperly allowed the People to admit his grand jury testimony as part of the case-in-chief is unpreserved for appellate review (see CPL 470.05 [2]) since the defendant’s objection at trial was based upon grounds different from those raised on appeal (see People v Clas, 54 AD3d 770 [2008]; People v Saladana, 208 AD2d 872, 873 [1994]). In any event, the grand jury testimony was properly admitted as an admission by the defendant (see People v Spur-geon, 264 AD2d 401 [1999]; People v Rose, 224 AD2d 643 [1996]; People v Rodriguez, 191 AD2d 597, 598 [1993]; People v Koestler, 176 AD2d 1207, 1208 [1991]).
Contrary to the defendant’s contention, the fact that the sentence imposed after trial was greater than the sentence offered during plea negotiations is no indication that the defend*817ant was punished for asserting his right to proceed to trial (see People v Pena, 50 NY2d 400, 411 [1980], cert denied 449 US 1087 [1981]; People v Brock, 69 AD3d 644 [2010]; People v DeHaney, 66 AD3d 1040, 1041 [2009]; People v Garcia, 66 AD3d 699, 701 [2009]; People v Smith, 49 AD3d 904, 906 [2008]). Moreover, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
However, we agree that the Supreme Court erred in relying upon a preliminary fact-finding report prepared by the Nassau County Probation Department in fixing the amount of restitution. “While the sentencing court ‘ “acted properly in employing the Probation Department as a preliminary fact finder to ascertain the appropriate amount of restitution . . . the court should have conducted a hearing upon receipt of the Probation Department’s report” ’ ” since the trial record and presentence report did not contain sufficient information to accurately determine the proper amount of restitution (People v Jackson, 261 AD2d 636, 637-638 [1999], quoting People v James, 186 AD2d 679, 680 [1992] [internal quotation marks omitted]; see Penal Law § 60.27 [2]; People v Myron, 28 AD3d 681, 684 [2006], cert denied 549 US 1326 [2007]; People v Vella, 176 AD2d at 768-769). Accordingly, the matter must be remitted to the Supreme Court, Nassau County, for a hearing on the proper amount of restitution and the manner in which it is to be paid (see Penal Law § 60.27 [2]). Fisher, J.P., Dillon, Dickerson and Eng, JJ., concur.